Citation Nr: 1415160	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-01 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2010, the Veteran testified before a Veterans Law Judge at a Board hearing at the RO, and a transcript of this proceeding has been associated with the claims folder.  The Veterans Law Judge who presided over that hearing is no longer employed by the Board, and in September 2013, the Veteran testified at a Board hearing by videoconference before the undersigned.  A transcript (Tr.) of this hearing has also been associated with the claims folder.  

In November 2010 and July 2012, the Board remanded the claim for further development, and the appeal is again before the Board for appellate review.

The characterization of the Veteran's claim of entitlement to an acquired psychiatric disorder has changed during the pendency of this appeal.  Initially, service connection was denied for PTSD in a June 2006 rating decision.  As discussed in more detail below, however, the evidence of record indicates that the Veteran has been diagnosed with several psychiatric disabilities.  Thus, the Board is expanding her claim to consider all acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to common variable immunodeficiency disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Tr. at 3.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD, which has been linked to in-service stressors of sexual harassment and assault.

2.  Competent medical evidence has linked the Veteran's diagnosis of major depressive disorder with her PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD with major depressive disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.125(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination on the issue decided below, no further discussion of compliance with VA's duties to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Establishing entitlement to service connection for PTSD consists of medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.     38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

As to the first element, the Veteran has a current diagnosis of PTSD.  On February 2011 VA examination, she was diagnosed with chronic PTSD.  Other medical records in the claims file also contain diagnoses of PTSD.  See, e.g., November 2005 VA outpatient treatment record (Axis I diagnosis of PTSD).  As the evidence of record reflects a current diagnosis of PTSD, the first element to establish a claim of entitlement to service connection for PTSD has been met.  See 38 C.F.R. § 3.304(f).

The third element to establish a claim of entitlement to service connection for PTSD has also been met.  At the February 2011 VA examination, the examiner found that the Veteran developed PTSD due to the her experiences in the military.  The record contains no competent opinion to the contrary.  As such, the third element has also been met.

The remaining element at issue is whether the Veteran's alleged stressors are able to be corroborated through credible supporting evidence, to include evidence outside the Veteran's service records.  Here, the Veteran has alleged, inter alia, that in-service repeated sexual harassment and a sexual assault by a superior caused her PTSD.  Specifically, on several occasions throughout the record, the Veteran has consistently reported that while working as a nuclear weapons specialist in an all-male unit, she was subject to repeated sexual harassment, groping, unwanted touching, and an incident of rape.  The Veteran stated that she never reported the incidents to her superior because her commanding officer participated in the harassment and assault, and the work environment discouraged any reporting by blaming victims of sexual harassment and assault.  See, e.g., April 2012 statement.

In June 2006, the RO associated a memorandum of record with the claims file, stating that the Veteran's reported stressors did not contain sufficient detail to warrant an attempt at corroboration.  A review of the Veteran's sparse personnel file does not reveal any request for a transfer to another military duty assignment, deterioration in work performance, or any other noticeable change in behavior.  The Veteran also has not provided any lay statements from colleagues to whom she reported the harassment and/or assault.

Notwithstanding the absence of corroborating evidence, the Board still finds that the second element to establish a claim of entitlement to service connection for PTSD has been met.  In Menegassi v. Shinseki, 683 F.3d 1379 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 3.304(f)(5) specifically stated that a medical opinion may be used to corroborate a personal-assault stressor.  Id. at 1382 (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).  The Federal Circuit noted, however, that any such medical opinion must still be weighed by VA along with the other evidence provided.  Id. at n.1.; see also 67 Fed. Reg. 10,330 (Mar. 7, 2002) (VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected.)

Although VA is not required to accept a doctor's diagnosis of PTSD due to personal assault as proof the stressor occurred, it may do so if the evidence of record supports such a finding.  Here, the Board finds that the Veteran's consistent story of her stressors as well as the fact that her military occupational specialty (nuclear weapons specialist) most likely placed her in an all-male environment, support the findings of the February 2011 VA examiner.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the second, and final, element to establish a claim of entitlement to service connection for PTSD has been met.  The claim is granted.

The Board also notes that in addition to PTSD, the Veteran has been diagnosed with bipolar disorder, anxiety disorder, panic disorder, an eating disorder, and major depressive disorder.  See, e.g., April 2005 VA outpatient treatment record (diagnosing bipolar disorder and panic disorder), November 2005 VA outpatient treatment record (diagnosing anxiety disorder), October 2007 VA outpatient treatment record (diagnosing an eating disorder not otherwise specified), and February 2011 VA examination report (diagnosing major depressive disorder).  At the February 2011 VA examination, the examiner specifically found that the Veteran's major depressive disorder is due to her PTSD.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The evidence from the February 2011 VA examination report contains both elements as it established a diagnosis of major depressive disorder and a nexus between this diagnosis and a service-connected disability (i.e., PTSD).  As such, major depressive disorder is also included in the Veteran's grant of entitlement to an acquired psychiatric disorder.

Regarding the remaining psychiatric disorders of record, as explained in the Introduction, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In addition to the disorders for which service connection is granted herein, the Veteran alleged early in the claim process that her bipolar disorder was due to service.  See May 2006 Statement in Support of Claim; but see March 2005 (claiming PTSD); August 2011 and September 2013 Travel Board transcripts (claiming PTSD), and April 2012 statement (discussing PTSD).  In this case, while the Veteran has been diagnosed with bipolar disorder, her service treatment records contain no diagnosis or symptoms of any psychiatric disability, and the evidence of record reflects that her bipolar disorder was not diagnosed until 2001.  See March 2005 VA outpatient treatment record (noting a diagnosis of bipolar disorder since 2001).  The Board notes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The claims file also lacks any competent nexus opinion linking the Veteran's current diagnosis of bipolar disorder and her service.  While the Veteran has attributed her bipolar disorder to service, her lay statements are not sufficient to establish a nexus in such a medical matter, despite her nursing background in otolaryngology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (the complexity of the claimed disability is to be considered in determining whether lay evidence is competent); Black v. Brown, 10 Vet. App. 279, 284 (1997) (Veteran's wife's opinion was not probative; although she was a nurse, she lacked specialized knowledge regarding the relevant area of medicine).  

Accordingly, the Board finds that the Veteran is entitled to service connection for PTSD and major depressive disorder, but not for any of the other psychiatric disorders raised on appeal.  In reaching this determination, the Board wishes to assure the Veteran that all acquired psychiatric disorders, with the exception of eating disorders, are evaluated under VA's General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  As such, her assigned disability rating - i.e., overall level of compensation - will depend not upon how many service-connected psychiatric disorders she has but, rather, upon the overall nature and severity of her underlying symptoms within the context of the General Rating Formula.  That is a determination, however, which must be made by the AOJ in the first instance in implementing the favorable disposition set forth herein.


ORDER

Entitlement to service connection for PTSD with major depressive disorder is granted.



____________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


